The opinion of the court was delivered by
Mare, J.
The Relators obtained a peremptory mandamus, ordering the State Treasurer and the Secretary of State, joint depositaries of certain bonds known as the Seminary Bonds, to present them to the Board of Liquidation, to be exchanged for Consolidated Bonds, under the Funding Act of January 24,1874.
In obedience to this order the Depositaries.presented the bonds for funding, and the Board of Liquidation refused to fund them. Thereupon the Relators proceeded by mandamus against the Board, to compel the funding. The Board made no written answer; and the mandamus having been made peremptory, the Board appealed.
There is no question about the legality of these bonds. They were issued under act No. 182, of 1857, in liquidation of the indebtedness of the State to the Seminary fund; and the interest was paid on them, semi-annually, until 1873. We understand the refusal of the Board tobe on the ground that these Bonds represent a trust fund; and that it would be bad faith on the part of the State to diminish them by forty per cent.
*817The funding act authorizes the funding of all valid outstanding bonds of the State, and valid warrants, etc., drawn previous to the passage of the Act; and if the owners, beneficiaries of the bonds, or those having the legal custody and control of them, choose to avail themselves of the privileges of the Act, the Board of Liquidation has no right .or authority to discriminate between one valid bond and another, as to the merit of the original consideration. Such distinctions might influence the future action of the State.
We can not, in this proceeding, review the judgment requiring the Depositaries to present these Bonds for funding; nor can we deny to the Relators the privileges to which they are entitled under the funding Act.
The judgment appealed from is, therefore, affirmed with costs.